internal_revenue_service number release date index number ------------------------- ---------------------------------- ---------------------------- ---------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------ telephone number ---------------------- refer reply to cc corp b3 plr-127921-12 date date legend distributing ------------------------------------------------------------------------------ -------------------------- distributing ---------------------------------------------------------------------- ----------------------------------------------------------------------------- ------------------------------------ distributing ---------------------------------------------------------------------- ----------------------------------------------------------------------------------- ----------------------------- controlled ------------------------------------------------------------------------------ --------------------------------------------------------- controlled ---------------------------------------------------------------------- ----------------------------------------------------------------------------- -------------------------------------------------- controlled ------------------------- ---------------------------------------------------------------------- ----------------------------------------------------------------------------- sub ---------------------------------------------------------------------- -------------------------------------------------------------------------------- ------------------------------- plr-127921-12 sub ---------------------------------------------------------------------- ------------------------------------------------------------------------------ ------------------------------------------------------------- sub ---------------------------------------------------------------------- ----------------------------------------------------------------------------- ------------------------------------------- fsub1 ------------------------------------------------------------------------ -------------------------------------------- dre ------------------------- ---------------------------------------------------------------------- ---------------------------------------------------------------------------------------------- dre ---------------------------------------------------------------------------------------------- ------------------------ dre ---------------------------------------------------------------------- ---------------------------------------------------------------------------------------------- ---------------------------- dre ------------------------ ---------------------------------------------------------------------- ---------------------------------------------------------------------------------------------- dre ---------------------------------------------------------------------------------------------- ----------------------------- pr sec_1 ---------------------------------------------------------------------- ----------------------------------------------------------------------------------------------- ---------------------- pr sec_2 ------------------------ ---------------------------------------------------------------------- ----------------------------------------------------------------------------------------------- merger partner ---------------------------------------------------------------------- ----------------------------------------------------------------------------- ------------------------------------ merger sub ---------------------------------------------------------------------- ----------------------------------------------------------------------------- --------------------------------------- plr-127921-12 business a business b business c business d business e business f business g business h facility g facility h a b c d e f g h i j k l ------------------------------- ----------------------------- ---------------------------------- --------------------------- ------------------------------ ------------------------------------------------------------------------ -------------------------------------- -------------------------------------------- ------------------------- ------------------------------- ---- ---- ---- -- -- ----- ---- ---- ---- ---- -- ------ plr-127921-12 m n state a state b state c territory a country a country b date date date date date date date foreign transaction -- ---------------- ------------------- -------------- -------------- ----------------- ------------ ------------------------------ ------------------- ------------------- --------------- ----------------- --------------------------- ------- ------- ------------------------------- consent ------------------------------------------------------------------------------------------------------------------ ---------------------------------------------------------------------------------------------- ----------------------------------------------------------------------- pension underfunding true-up payment pension overfunding true-up payment ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------ plr-127921-12 ------------------------------------------------------------------------ controlled class a stock ----------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------ -------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------ ----------------------------------------------------------------------- controlled class b stock ---------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------ -------------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------- stock repurchase plans ----------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------ --------------------------------------------------------- specified stock repurchase plan ------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ distributing psu ------------------------------------------------------------------------ award ----------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------- merger partner rsu award ---------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------ ------------------------------------------------------------------------ dear ---------------- plr-127921-12 this letter responds to a date letter requesting rulings on certain federal_income_tax consequences of the proposed transaction defined below the information provided in that letter and in later correspondence is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the distributing distribution the distributing distribution and the external distribution each as defined below i satisfy the business_purpose requirement of sec_1_355-2 ii are used principally as a device for the distribution of earnings_and_profits of any distributing_corporation or any controlled_corporation or both see sec_355 and sec_1_355-2 and iii are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in any distributing_corporation or any controlled_corporation see sec_355 and sec_1_355-7 summary of facts distributing is a widely held publicly traded state a corporation and is the parent of a worldwide group of entities the distributing global group distributing is also the common parent of an affiliated_group_of_corporations filing a consolidated federal_income_tax return the distributing consolidated_group distributing has a single class of stock outstanding the distributing common_stock distributing owns among other assets all of the equity interests in the following entities sub a territory a corporation sub a state b corporation and dre a state c limited_liability_company that is disregarded as separate from distributing for federal_income_tax purposes distributing also owns a percent of pr sec_1 a state b limited_liability_company that is taxable as a partnership for federal_income_tax purposes and a percent of pr sec_2 a state b limited_liability_company that is taxable as a partnership for federal_income_tax purposes the remaining pr sec_1 interests are held by a third party and the remaining pr sec_2 interests are held by merger partner dre owns all of the equity interests in each of distributing a country a corporation and distributing a state c_corporation dre also owns b percent of the outstanding_stock of fsub a company organized under the laws of country b that is treated as a corporation for federal_income_tax purposes such stock the fsub interests the remaining fsub stock is held by a third party distributing has been engaged in discussions with the third party regarding the transfer of the fsub interests to dre plr-127921-12 pursuant to the proposed transaction to facilitate the transfer of the fsub interests to dre pursuant to the proposed transaction distributing or a member of the distributing global group may purchase prior to the external distribution the remaining c percent of the outstanding_stock of fsub owned by the third party in which event dre would own the fsub interests following the external distribution and distributing or a member of the distributing global group would retain a minority shareholder interest in fsub following the external distribution the distributing global group is principally engaged in business a business b business c and business d distributing a member of the distributing separate_affiliated_group as defined in sec_355 the distributing sag directly and actively engages in business e which is part of business a distributing directly and actively engages in business f which is part of business a financial information has been submitted indicating that each of business e and business f has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years merger partner is a widely held publicly traded state c_corporation currently merger partner’s board_of directors merger partner’s board has d members merger partner owns all of the stock in merger sub a state c_corporation merger partner through its subsidiaries and other entities the merger partner group conducts businesses complementary with business c distributing has determined that the separation of business c from business a business b and business d the remaining businesses will serve the following corporate business purposes i facilitating the strategic combination of business c with merger partner’s complementary businesses ii leveraging the efficiencies of the combined business c resulting from the proposed transaction and iii improving strategic and management fit and focus with respect to each of the remaining businesses and business c by allowing management of each business to focus its attention as well as available financial and human resources on growing each respective business on date distributing formed a new domestic_corporation as a subsidiary of distributing controlled as of date distributing and controlled entered into a separation agreement the separation agreement which governs certain terms regarding the separation of business c and the remaining businesses and includes a working_capital adjustment and a post-closing working_capital adjustment together the working_capital adjustment distributing controlled merger partner and merger sub entered into a merger agreement which provides for the combination of controlled and merger partner as amended the merger agreement and distributing controlled and merger partner entered into an employee matters agreement the employee matters agreement which governs the parties’ compensation and employee benefit obligations relating to the separation of business c plr-127921-12 from the remaining businesses and includes a pension true-up adjustment the pension true-up adjustment pursuant to which the parties may be required to make or cause to be made the pension underfunding true-up payment or the pension overfunding true-up payment if the trust associated with certain controlled pension plans is underfunded or overfunded as applicable in addition as of date distributing entered into a committed financing_arrangement pursuant to which one or more financial institutions collectively the financial_institution will lend funds to distributing the distributing financing commitment and controlled entered into a committed financing_arrangement pursuant to which the financial_institution will lend funds to controlled the controlled financing commitment in connection with the proposed transaction distributing or the applicable member of the distributing group and controlled and or merger partner and or the applicable member of the merger partner group will enter into certain other agreements relating to the separation of business c from the remaining businesses including a tax_matters_agreement the tax_matters_agreement a transition services agreement the transition services agreement and and certain other agreements and arrangements necessitated by or facilitative of the proposed transaction collectively together with the separation agreement the merger agreement the employee matters agreement the distributing and controlled financing commitments the committed exchange arrangement as defined below in step ii and the securities exchange_agreement as defined below in step ii the transaction agreements in addition in connection with the proposed transaction distributing and or the applicable member of the distributing group and controlled and or merger partner and or the applicable member of the merger partner group will enter into certain continuing commercial agreements or arrangements or will possibly maintain certain commercial arrangements under which business c and the remaining businesses may provide goods services or facilities to each other on terms that are intended to reflect arm’s-length negotiation the commercial arrangements and together with the transaction agreements the continuing arrangements proposed transaction for what are represented to be valid business purposes distributing proposes to effect the external distribution as defined in step xxii below the following steps have been proposed and or completed to implement the external distribution i distributing formed or caused to be formed controlled a new domestic limited_liability_company as a subsidiary of sub treated as a disregarded_entity for federal_income_tax purposes dre a new company under the laws of country a as a subsidiary of dre treated as a corporation for federal_income_tax purposes controlled a new plr-127921-12 ii domestic limited_liability_company as a subsidiary of distributing treated as a disregarded_entity for federal_income_tax purposes dre a new domestic_corporation as a subsidiary of distributing controlled a new domestic limited_liability_company as a subsidiary of distributing treated as a disregarded_entity for federal_income_tax purposes dre and a new domestic limited_liability_company as a subsidiary of controlled that will be treated as a disregarded_entity for federal_income_tax purposes dre at least e days before merger partner’s shareholders vote on whether to approve the merger as defined in step xxiii below or if later e days before the date distributing 3’s board_of directors declares the dividend of controlled stock effecting the external distribution as defined in step xxii below or e days before the date of the commencement of the exchange_offer as defined in step xxii below the financial_institution will pursuant to the distributing financing commitment make a loan for its own account to distributing the distributing debt under the distributing financing commitment the distributing debt will mature f days after its issuance prepayable without penalty and will bear interest at a floating rate distributing will use the proceeds of the distributing debt for general corporate purposes which may include the repayment of debt the financial_institution may enter into hedging arrangements interest or credit risk with respect to the distributing debt provided that neither distributing nor merger partner nor any member of their respective affiliated groups will be a party to such arrangements more than e days after the issuance of the distributing debt distributing expects to enter into an exchange_agreement with the financial_institution the securities exchange_agreement pursuant to which the financial_institution will agree to exchange the distributing debt for controlled debt the controlled securities received by distributing in the controlled contribution as defined in step xviii below the securities exchange it is also expected that an underwriting securities purchase or securities placement agreement with the financial_institution will be entered into by controlled at the same time pursuant to which there will be an offering of the controlled securities to investors on terms described in the underwriting securities purchase or securities placement agreement which will close at least g days after the issuance of the distributing debt if entered into before the approval of the merger as defined in step xxiii below by merger partner’s shareholders consummation of the transactions provided for in the securities exchange_agreement and the underwriting securities purchase or securities placement agreement will be contingent upon such event occurring plr-127921-12 the merger agreement provides that so long as controlled and the financial_institution are able to market and price the securities offering as defined in step xvii below where the yield_to_maturity on the controlled securities is at or below a predetermined cap the cap distributing will take reasonable best efforts to enter into the securities exchange_agreement and complete the securities exchange the cap has been set such that the inability to market and price the securities offering as defined in step xvii below within the cap is expected to occur only in the event of market disruption or material and adverse deterioration of the financial markets to ensure that the proposed transaction can be completed in the unlikely event of market disruption or material and adverse deterioration of the financial markets distributing and the financial_institution have entered into a committed exchange arrangement the committed exchange arrangement pursuant to the committed exchange arrangement the financial_institution has committed in certain circumstances and subject_to certain conditions to exchange the distributing debt for unsecured senior loans of controlled such loans the controlled exchange loans and such exchange the committed exchange the committed exchange would occur in lieu of the securities exchange but only if the controlled securities cannot be priced within the cap the merger partner shareholders approve the merger as defined in step xxiii below and distributing effects the external distribution either through the one-step spin-off or the exchange_offer and clean up spin-off each as defined below the controlled loans will bear interest at a rate equal to the cap and the terms of the controlled exchange loans will be similar to those of the controlled securities any exchange of distributing debt for controlled exchange loans will comply with the timing limitations described above with respect to the securities exchange - that is the distributing debt will be i issued at least e days before the merger partner shareholders vote on the merger as defined in step xxiii below or if later e days before the date distributing 3’s board_of directors declares the dividend of controlled stock effecting the external distribution as defined in step xxii below or e days before the date of the commencement of the exchange_offer and ii held by the financial_institution for at least g days for its own account before the committed exchange pursuant to a letter agreement entered into by distributing and the financial_institution in connection with the committed exchange arrangement upon notice by the financial_institution at any time on or prior to the date of the merger that the controlled securities cannot be resold to bona_fide third- party investors at such time at a yield less than the cap the financial_institution may elect to have the distributing debt repaid on the date of the plr-127921-12 merger with unsecured securities of controlled the controlled demand securities iii sub will convert to a limited_liability_company pursuant to a state conversion statute sub llc and thereafter will be treated as a disregarded_entity for federal_income_tax purposes until the effective time of the sub contribution the sub reorganization iv the foreign transaction will be effected pursuant to the following steps a distributing will reorganize its existing share capital into two classes fixed-value preferred shares with a redemption amount intended to equal the net value of its assets and liabilities relating to business c the distributing preferred_stock and common shares the distributing common_stock b in the context of a three-party agreement among sub llc dre and controlled sub llc will transfer all the distributing preferred_stock to controlled controlled will issue common_stock of controlled controlled common_stock to dre and dre will issue equity interests to sub llc c distributing will transfer assets and liabilities relating to business c to controlled in exchange for fixed-value preferred shares with a redemption amount intended to equal the net value of the assets and liabilities relating to business c the controlled preferred_stock d distributing will redeem the distributing preferred_stock in exchange for a distributing note the distributing note and controlled will redeem the controlled preferred_stock in exchange for a controlled note the controlled note e the distributing note and controlled note will be legally set-off and cancelled since they will be equal in value the taxpayer intends and has requested a ruling that for federal_income_tax purposes the transactions that comprise the foreign transaction will be treated as a a transfer by distributing to controlled of all distributing 1’s assets relating to business c in exchange for controlled stock and the assumption of any liabilities relating to business c the controlled contribution and b a distribution by distributing of all the controlled stock to its sole shareholder the distributing distribution plr-127921-12 v vi distributing will transfer the assets and liabilities comprising business g to dre distributing will recapitalize or cause to be recapitalized controlled by amending or causing to be amended controlled 2’s certificate of incorporation to authorize the issuance of the controlled class a stock and the controlled class b stock pursuant to steps vii and viii below and to cancel all the outstanding shares of controlled stock issued to distributing for nominal consideration in connection with the formation of controlled vii distributing will transfer all its equity interests in dre to controlled in exchange for the controlled class a stock and the assumption_of_liabilities of business g the controlled contribution a viii distributing will transfer assets relating to business c including intellectual_property relating to business c to controlled in exchange for the controlled class b stock and the assumption_of_liabilities the controlled contribution b and together with the controlled contribution a the controlled contribution ix x xi distributing will distribute all the controlled class b stock to sub llc the distributing distribution sub llc will distribute all the a controlled class b stock and b dre equity interests to dre dre will distribute all the a controlled class b stock and b dre equity interests to distributing xii distributing will transfer to dre certain assets and liabilities relating to business c including a all its equity interests in pr sec_1 b all its equity interests in pr sec_2 c all the controlled class a stock and the controlled class b stock d all the stock of sub e cash equal to the book_value of the assets relating to business c owned by sub the sub business c assets f certain other assets and liabilities relating to business c and g if the fsub interests will be transferred at or prior to the external distribution as defined in step xxii below cash in an amount equal to the value of the fsub interests agreed upon by distributing and merger partner xiii dre will purchase for cash the sub business c assets from sub plr-127921-12 xiv if distributing determines that no consent is necessary or distributing obtains any required consent prior to the external distribution as defined in step xxii below a dre will purchase for cash the fsub interests from sub llc and b sub llc will distribute the cash received from dre to dre and dre will distribute such cash to distributing pursuant to the controlled financing commitment controlled will borrow cash under a credit facility to be established in connection with the proposed transaction the controlled financing if circumstances permit merger partner intends to cause the repayment of the controlled financing in whole or in part within h days after the day on which controlled incurs such controlled financing but no sooner than i days after the date on which controlled incurs such controlled financing xv xvi a distributing will transfer to controlled certain assets relating to business c including all its dre interests in actual or constructive exchange for a controlled stock b the controlled securities controlled exchange loans or controlled demand securities as applicable such distribution of controlled securities controlled exchange loans or controlled demand securities as applicable the special debt distribution c cash such distribution of cash the special cash distribution funded in whole or in part from the controlled financing and d the assumption of certain liabilities relating to business c controlled contribution a b distributing will use the proceeds of the special cash distribution as follows to make distributions to its shareholders which distributions could include regular quarterly dividends to distributing 3’s shareholders to repurchase outstanding distributing common_stock which repurchases could be made pursuant to distributing 3’s existing stock repurchase plans to pay its creditors which payment could include certain long-term indebtedness previously incurred by distributing including interest and associated fees such as consent fees as well as principal ordinary course liabilities whenever incurred and borrowings under a revolving credit facility that may be incurred by distributing prior to the completion of the proposed transaction or a combination of through in each case prior to or within j months following the external distribution as defined in step xxii below the special cash distribution proceeds would be held in a segregated account until they are plr-127921-12 used as described above the cash deposited in such segregated account may be invested in bank interest bearing deposit accounts bank certificates of deposit money market funds or government funds or a combination of the foregoing distributing would use a reasonable method to distinguish funds representing the special cash distribution proceeds from funds representing earnings attributable thereto xvii at a time when the distributing debt has been outstanding for at least g days the financial_institution will exchange the distributing debt for the controlled securities controlled exchange loans or controlled demand securities as applicable pursuant to the terms of the securities exchange_agreement the securities exchange it is anticipated that the financial_institution immediately would sell in a public offering or otherwise the controlled securities controlled exchange loans or controlled demand securities as applicable received in the securities exchange the securities offering xviii pursuant to an agreement entered into among distributing controlled and dre a distributing will transfer to dre all the dre equity interests b dre will issue dre equity interests to controlled and c controlled will issue controlled stock to distributing controlled contribution b and together with controlled contribution a the controlled contribution xix dre will dissolve and liquidate into dre xx at least k days after the later of the date sub llc distributes all the controlled class b stock and dre equity interests to dre or the date sub llc transfers the cash received from dre in exchange for the fsub interests if such transfer occurs prior to the external distribution as defined in step xxii below distributing will cause an election to be made to treat sub llc as a corporation for federal_income_tax purposes from and after the election sub llc will be referred to as new sub the sub contribution xxi to the extent necessary distributing will cause controlled to issue additional shares of controlled stock or otherwise recapitalize the outstanding shares of controlled stock to have the appropriate number of shares of controlled stock outstanding at the time of the external distribution and merger xxii distributing will either a distribute all of the controlled stock to its shareholders on a pro_rata basis the one-step spin-off or b consummate an offer to exchange shares of controlled stock for currently plr-127921-12 outstanding shares of distributing stock the exchange_offer and in the event that distributing 3’s stockholders subscribe for less than all of the controlled stock in the exchange_offer distribute any unsubscribed controlled stock on a pro_rata basis immediately following the exchange_offer the clean up spin-off and the one-step spin-off or the exchange_offer together with any clean up spin-off the external distribution xxiii pursuant to the merger agreement merger sub will merge with and into controlled with controlled surviving the merger pursuant to the merger agreement except for cash received in lieu of fractional shares the shareholders of controlled will receive solely voting_stock of merger partner in the aggregate the shareholders of controlled will receive stock representing at least l percent of the total voting power and total combined value of merger partner’s stock fractional shares of merger partner will be aggregated by an exchange agent and sold on the market with the applicable controlled shareholders receiving their respective shares of the proceeds pursuant to the merger agreement following the merger merger partner’s board initially will consist of the current d members of merger partner’s board and m additional members designated by distributing all such members of merger partner’s board will be required to stand for election in the normal course following the merger under merger partner’s governing documents merger partner’s board is empowered to manage the corporation’s business except with respect to certain matters traditionally reserved to shareholders under state c law the initial composition of merger partner’s board following the merger has been contemplated in issuing the rulings below in addition pursuant to the merger agreement in order to avoid the expense and inconvenience of issuing fractional shares merger partner will deliver shares to an exchange agent on behalf of the controlled shareholders representing the aggregate of the fractional shares to which they are entitled and the exchange agent will sell the shares in an open market transaction and remit the cash proceeds to the shareholders otherwise entitled to receive the fractional shares the sale of such fractional shares in the market has been contemplated in issuing the rulings below furthermore distributing has periodically repurchased stock pursuant to publicly announced share repurchase programs from date to date distributing repurchased approximately n shares under the stock repurchase plans the completed repurchases depending on prevailing market conditions available cash and other relevant business considerations distributing may repurchase additional shares of distributing common_stock in open market transactions prior to the date of the external distribution pursuant to the specified stock repurchase plan the additional repurchases the completed repurchases and the additional repurchases have been contemplated in issuing the rulings below plr-127921-12 in addition in connection with the proposed transaction and pursuant to the merger agreement each distributing option granted pursuant to the distributing stock plans held by a current employee of business c that is scheduled to vest after date will be converted into a merger partner option and will otherwise be subject_to the same terms and conditions subject_to an adjustment to equalize the value of such options each distributing psu award granted in date and date that is held by a current employee of business c will be converted into a merger partner rsu award and shall otherwise be subject_to the same terms and conditions subject_to an adjustment to equalize the value of such awards the sub reorganization representations distributing will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by sub immediately prior to the sub reorganization for purposes of this representation amounts used by sub to pay its reorganization expenses amounts paid_by sub to shareholders who receive cash or other_property and all redemptions and distributions except for regular normal dividends made by sub immediately preceding the transfer will be included as assets of sub held immediately prior to the sub reorganization during the five-year period ending on the date of the sub reorganization a no person related as defined in sec_1_368-1 to distributing will have acquired sub stock with consideration other than distributing stock b no person related to distributing will have acquired or redeemed sub stock with consideration other than distributing stock or sub stock and c no distribution will have been made with respect to the stock of sub other than ordinary normal regular dividend distributions made pursuant to the historic dividend-paying practice of sub either directly or through any transaction agreement or arrangement with any other person distributing has no plan or intention to sell or otherwise dispose_of any of the assets of sub that will be deemed to be acquired in the sub reorganization except for dispositions made in the ordinary course of business transfers set forth in the proposed transaction or transfers described in sec_368 or sec_1_368-2 the liabilities of sub that will be deemed to be assumed by distributing within the meaning of sec_357 were incurred by sub in the ordinary course of its business and are associated with the assets that will be deemed to be transferred to distributing plr-127921-12 following the sub reorganization distributing will continue either directly or through one or more members of distributing 3’s qualified_group as defined in sec_1_368-1 the historic_business of sub or will use a significant portion of sub 3’s historic_business_assets in a business except as otherwise provided in the transaction agreements distributing will pay or assume the expenses if any of each party incurred in connection with the sub reorganization in accordance with the guidelines of revrul_73_54 1973_1_cb_189 there is no intercorporate indebtedness existing between distributing and sub that was issued or acquired at a discount or that will be settled at a discount no two parties to the sub reorganization are investment companies as defined in sec_368 and iv the total fair_market_value of the assets of sub at the time of the sub reorganization will exceed the sum of its liabilities as of such time including any liabilities cancelled extinguished or assumed as determined under sec_357 in connection with the sub reorganization the fair_market_value of the assets of distributing will exceed the amount of its liabilities immediately after the sub reorganization sub is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations as a result of the sub reorganization see sec_1_1502-13 and -14 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d the sub reorganization i will be undertaken pursuant to an overall plan that was adopted and approved by the board_of directors of sub and each of its affiliates as necessary and ii will be reported consistently by the respective parties for federal_income_tax purposes the sub reorganization will be carried out for the corporate business_purpose of facilitating the external distribution by aligning the entities conducting business c under controlled the sub reorganization is motivated in whole or substantial part by this corporate business_purpose the controlled contribution plr-127921-12 no stock_or_securities will be issued for services rendered to or for the benefit of controlled in connection with the controlled contribution and no stock_or_securities will be issued for indebtedness of controlled that is not evidenced by a security or for interest on indebtedness of controlled which accrued on or after the beginning of the holding_period of distributing or distributing as applicable for the debt the patents or patent applications transferred to controlled in the controlled contribution qualify as property within the meaning of sec_351 of the code distributing will transfer all substantial rights in such patents or patent applications within the meaning of sec_1235 of the code with respect to any copyrights transferred to controlled in the controlled contribution all rights title and interests for each copyright in each medium of exploitation will be transferred to controlled distributing will not retain any significant_power_right_or_continuing_interest within the meaning of sec_1253 of the code in the franchises trademarks or trade names being transferred the controlled contribution will not be the result of the solicitation by a promoter broker or investment house neither distributing nor distributing will retain any rights in the property transferred to controlled the value of the stock received or deemed to be received in exchange for accounts_receivable will be equal to the net value of the accounts transferred ie the face_amount of the accounts_receivable previously included in income less the amount of the reserve for bad_debts the total adjusted_basis of the assets to be transferred to controlled by distributing and distributing will in each instance equal or exceed the sum of the liabilities assumed as determined under sec_357 by controlled plus any liabilities to which the transferred assets are subject the liabilities assumed if any as determined under sec_357 by controlled will be incurred in the ordinary course of business and will be associated with the assets transferred plr-127921-12 there will be no indebtedness created in favor of either distributing or distributing or a disregarded_entity of either distributing or distributing as a result of the controlled contribution the total fair_market_value of the assets transferred to controlled by distributing and distributing in the controlled contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing or distributing or a disregarded_entity of distributing or distributing that are discharged or extinguished in connection with the exchange and iii the amount of cash and the fair_market_value of any other_property other than stock and securities of controlled permitted to be received under sec_361 without the recognition of gain received by distributing or distributing or a disregarded_entity of distributing or distributing in connection with the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange the controlled contribution will occur under a plan agreed upon before the transactions in which the rights of the parties are defined all exchanges will occur on approximately the same date there is no plan or intention on the part of controlled to redeem or otherwise reacquire any stock to be issued in the controlled contribution there is no plan or intention to amend controlled 2’s certificate of incorporation to alter the rights associated with the controlled class a stock or controlled class b stock taking into account any issuance of additional shares of controlled stock any issuance of stock for services the exercise of any controlled stock_rights warrants or subscriptions a public offering of controlled stock and the sale exchange transfer by gift or other_disposition of any of the stock of controlled to be received in the exchange distributing and distributing will be in control of controlled immediately after the controlled contribution within the meaning of sec_368 of the code each of distributing and distributing will receive or be deemed to receive solely controlled common_stock approximately equal to the fair_market_value of the property transferred to controlled controlled will remain in existence following the proposed transaction plr-127921-12 except as otherwise provided in the transaction agreements each of the parties to the controlled contribution will pay its own expenses if any incurred in connection with the controlled contribution controlled will not be an investment_company within the meaning of sec_351 and sec_1_351-1 none of distributing distributing or controlled is under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 controlled will not be a personal_service_corporation within the meaning of sec_269a the sub contribution no stock_or_securities will be issued or deemed to be issued for services rendered to or for the benefit of new sub in connection with the sub contribution and no stock_or_securities will be issued or deemed to be issued for indebtedness of new sub that is not evidenced by a security or for interest on indebtedness of new sub which accrued on or after the beginning of the holding_period of distributing for the debt none of the stock to be transferred or deemed transferred in connection with the sub contribution will be sec_306 stock within the meaning of sec_306 the sub contribution will not be the result of the solicitation by a promoter broker or investment house neither distributing nor a disregarded_entity of distributing will retain any rights in the property transferred to new sub the total adjusted_basis of the assets to be transferred to new sub by distributing will equal or exceed the sum of the liabilities assumed as determined under sec_357 by new sub plus any liabilities to which the transferred assets are subject the liabilities assumed if any as determined under sec_357 will be owed by new sub to affiliates other than distributing or a disregarded_entity of distributing and will be incurred in the ordinary course of business and will be associated with the assets transferred there will be no indebtedness between new sub and distributing or a disregarded_entity of distributing and there will be no indebtedness created plr-127921-12 in favor of distributing or a disregarded_entity of distributing as a result of the sub contribution the total fair_market_value of the assets transferred to new sub by distributing in the sub contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by new sub in connection with the exchange ii the amount of any liabilities owed to new sub by distributing or a disregarded_entity of distributing that are discharged or extinguished in connection with the exchange and iii the amount of cash and the fair_market_value of any other_property other than stock and securities of new sub permitted to be received under sec_361 without the recognition of gain received by distributing or a disregarded_entity of distributing in connection with the exchange the fair_market_value of the assets of new sub will exceed the amount of its liabilities immediately_after_the_exchange the sub contribution will occur under a plan agreed upon before the transactions in which the rights of the parties are defined all exchanges will occur on approximately the same date there is no plan or intention on the part of new sub to redeem or otherwise reacquire any stock to be issued in the sub contribution taking into account any issuance of additional shares of new sub stock any issuance of stock for services the exercise of any new sub stock_rights warrants or subscriptions a public offering of new sub stock and the sale exchange transfer by gift or other_disposition of any of the stock of new sub to be received in the exchange distributing will be in control of new sub immediately after the sub contribution within the meaning of sec_368 of the code distributing will receive or be deemed to receive solely common_stock of new sub approximately equal to the fair_market_value of the property deemed transferred to new sub new sub will remain in existence following the proposed transaction there is no plan or intention by new sub to dispose_of the transferred property other than in the normal course of business operations except as otherwise provided in the transaction agreements each of the parties to the sub contribution will pay its own expenses if any incurred in connection with the sub contribution plr-127921-12 new sub will not be an investment_company within the meaning of sec_351 and sec_1_351-1 neither distributing nor new sub is under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 new sub will not be a personal_service_corporation within the meaning of sec_269a the controlled contribution and the distributing distribution the total adjusted bases of the assets to be transferred to controlled by distributing will equal or exceed the sum of the liabilities assumed as determined under sec_357 by controlled plus any liabilities to which the transferred assets are subject the liabilities assumed if any as determined under sec_357 by controlled will be incurred in the ordinary course of business and will be associated with the assets transferred the total fair_market_value of the assets transferred to controlled by distributing in the controlled contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of d by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange no party to the distributing distribution will be an investment_company as defined in sec_368 and iv no part of the consideration to be distributed by distributing in the distributing distribution will be received by distributing for federal_income_tax purposes as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted for business f conducted by distributing is representative of the present operations and there have been no substantial operational changes other than those described in the ruling_request since the date of the last financial statements submitted plr-127921-12 the five years of financial information submitted for business h that will be conducted by controlled is representative of the present operations and there have been no substantial operational changes since the date of the last financial statements submitted following the distributing distribution distributing will continue the active_conduct of business f independently and with its separate employees following the distributing distribution controlled will continue the active_conduct of business h independently and with its separate employees neither business f of distributing nor control of any entity conducting this business was acquired during the five-year period ending on the date of the distributing distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part neither business h of controlled nor control of any entity conducting this business was acquired during the five-year period ending on the date of the distributing distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part the distributing distribution will be carried out for the corporate business_purpose of facilitating the external distribution by aligning the entities conducting business c under controlled the distributing distribution is motivated in whole or substantial part by this corporate business_purpose the distributing distribution will not be used principally as a device for distributing the earnings_and_profits of distributing or controlled or both for purposes of sec_355 immediately after the distributing distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing 50-percent or more of the total combined voting power of all classes of distributing stock entitled to vote or 50-percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distributing distribution for purposes of sec_355 immediately after the distributing distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing 50-percent or more of the total combined voting power of all classes of controlled stock entitled to vote or 50-percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year plr-127921-12 period determined after applying sec_355 ending on the date of the distributing distribution or ii attributable to distributions on distributing 1’s stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distributing distribution excluding the acquisition of stock if any attributable to the initial composition of merger partner’s board the receipt of cash in lieu of fractional shares by shareholders in the merger and the completed repurchases and the additional repurchases the distributing distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor to any such corporation following the distributing distribution no person will hold a greater than percent interest in either distributing or controlled within the meaning of g who did not hold such an interest immediately before the distributing distribution no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distributing distribution except that distributing or its successors may owe controlled or controlled may owe distributing or its successors amounts payable under the transition services agreement or the other continuing arrangements any such indebtedness owed by controlled to distributing on completion of the distributing distribution will not constitute stock_or_securities except as set forth in the transition services agreement or the other continuing arrangements payments made in connection with all continuing transactions following the proposed transaction between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length except as otherwise provided in the transaction agreements distributing and controlled each will pay its own expenses if any incurred in connection with the controlled contribution and distributing distribution neither distributing nor controlled accumulated its receivables or made extraordinary payment of its payables in anticipation of the distributing distribution except pursuant to the elimination or reduction of intercompany balances in connection with the proposed transaction plr-127921-12 each of distributing and controlled will be a controlled_foreign_corporation as defined in sec_957 both before and after the distributing distribution neither distributing nor controlled is or will be a passive foreign investment corporation as defined in sec_1297 distributing will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 with respect to distributing immediately before and after the distributing distribution and a sec_1248 shareholder with respect to controlled immediately after the distributing distribution the notice requirements of sec_1_367_b_-1 will be satisfied for the distributing distribution the distributing distribution is not an exchange described in sec_1_367_b_-4 sec_1_367_b_-4 or sec_1_367_b_-4 controlled will not hold any united_states real_property interests as defined in sec_897 immediately before or after the distributing distribution the distributing distribution will not include the transfer of stock in any corporation that has been a u s transferor the transferee foreign_corporation or the transferred corporation with respect to any unexpired gain_recognition_agreement within the meaning of sec_1_367_a_-3 and sec_1_367_a_-8 the controlled contribution b and the distributing distribution the total adjusted bases of the assets to be transferred to controlled by distributing will equal or exceed the sum of the liabilities assumed as determined under sec_357 by controlled plus any liabilities to which the transferred assets are subject the liabilities assumed if any as determined under sec_357 by controlled will be incurred in the ordinary course of business and will be associated with the assets transferred the total fair_market_value of the assets transferred to controlled by distributing in the controlled contribution b will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the exchange the fair_market_value of the plr-127921-12 assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange no party to the distributing distribution will be an investment_company as defined in sec_368 and iv no part of the consideration to be distributed by distributing in the distributing distribution will be received by distributing for federal_income_tax purposes as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted for business e conducted by distributing is representative of the present operations and there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted for business g to be conducted by controlled is representative of the present operations and there have been no substantial operational changes since the date of the last financial statements submitted following the distributing distribution distributing will continue the active_conduct of business e independently and with its separate employees following the distributing distribution controlled will continue the active_conduct of business g independently and with its separate employees neither business e of distributing nor control of any entity conducting this business was acquired during the five-year period ending on the date of the distributing distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part neither business g of controlled nor control of any entity conducting this business was acquired during the five-year period ending on the date of the distributing distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part the distributing distribution will be carried out for the corporate business_purpose of facilitating the external distribution by aligning the entities conducting business c under controlled the distributing distribution is motivated in whole or substantial part by this corporate business_purpose the distributing distribution will not be used principally as a device for distributing the earnings_and_profits of distributing or controlled or both plr-127921-12 for purposes of sec_355 immediately after the distributing distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing 50-percent or more of the total combined voting power of all classes of distributing stock entitled to vote or 50-percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distributing distribution for purposes of sec_355 immediately after the distributing distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing 50-percent or more of the total combined voting power of all classes of controlled stock entitled to vote or 50-percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distributing distribution or ii attributable to distributions on distributing 2’s stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distributing distribution excluding the acquisition of stock if any attributable to the initial composition of merger partner’s board the receipt of cash in lieu of fractional shares by shareholders in the merger and the completed repurchases and the additional repurchases the distributing distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor to any such corporation following the distributing distribution no person will hold a greater than percent interest in either distributing or controlled within the meaning of sec_355 who did not hold such an interest immediately before the distributing distribution no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distributing distribution except that distributing or its successors may owe controlled or controlled may owe distributing or its successors amounts payable under the transition services agreement or the other continuing arrangements any such indebtedness owed by controlled to distributing on completion of the distributing distribution will not constitute stock_or_securities plr-127921-12 except as set forth in the transition services agreement or the other continuing arrangements payments made in connection with all continuing transactions following the proposed transaction between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length except as otherwise provided in the transaction agreements distributing and controlled each will pay its own expenses if any incurred in connection with the controlled contribution b and distributing distribution neither distributing nor controlled accumulated its receivables or made extraordinary payment of its payables in anticipation of the distributing distribution except pursuant to the elimination or reduction of intercompany balances in connection with the proposed transaction immediately before the distributing distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and -14 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further distributing 2’s excess_loss_account if any with respect to controlled will be included in income immediately before the distributing distribution see sec_1_1502-19 at the time of the distributing distribution distributing will not have an excess_loss_account in the stock of distributing the controlled contribution and the external distribution the total adjusted bases of the assets transferred to controlled by distributing in the controlled contribution will equal or exceed the sum of i any liabilities assumed within the meaning of sec_357 by controlled and ii the total amount of money and other_property within the meaning of sec_361 received by distributing and transferred by it to its creditors and shareholders in connection with the plan_of_reorganization the liabilities if any assumed within the meaning of sec_357 by controlled and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred the total fair_market_value of the assets that distributing will transfer to controlled in the controlled contribution will exceed the sum of i the total liabilities if any assumed within the meaning of sec_357 by controlled plr-127921-12 ii the amount of liabilities if any owed to controlled by distributing that are discharged or extinguished in the exchange and iii the amount of cash and the fair_market_value of the property if any other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing from controlled in the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the external distribution no party to the external distribution will be an investment_company as defined in sec_368 and iv the controlled securities controlled exchange loans and controlled demand securities as applicable will constitute securities for purposes of the application of sec_361 if the external distribution includes an exchange of distributing stock for controlled stock the fair_market_value of the controlled stock and other consideration to be received by each shareholder of distributing will be approximately equal to the fair_market_value of the distributing stock surrendered by the exchanging shareholder of distributing in the exchange no part of the consideration to be distributed in the external distribution will be received by any shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder of distributing in applying sec_355 regarding the active_conduct_of_a_trade_or_business distributing will treat all members of the distributing sag as one corporation the five years of financial information submitted for business e conducted by the distributing sag is representative of its present operations and with regard to such operations there have been no substantial operational changes since the date of the last financial statements submitted in applying sec_355 regarding the active_conduct_of_a_trade_or_business controlled will treat all members of its separate_affiliated_group the controlled sag as defined in sec_355 as one corporation the five years of financial information submitted for business g conducted by the controlled sag is representative of its present operation and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted plr-127921-12 following the external distribution the distributing sag will continue the active_conduct of business e independently and with its separate employees except as provided pursuant to the transition services agreement or the other continuing arrangements following the external distribution the controlled sag will continue the active_conduct of business g independently and with its separate employees except as provided pursuant to the transition services agreement or the other continuing arrangements the distributing sag neither acquired_business e nor acquired control of an entity conducting business e during the five-year period ending on the date of the external distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part the controlled sag neither acquired_business g nor acquired control of an entity conducting business g during the five-year period ending on the date of the external distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part the external distribution will be carried out for the corporate business purposes of facilitating the merger leveraging the efficiencies of the combined business c resulting from the proposed transaction and improving strategic and management fit and focus with respect to each of the remaining businesses and business c the external distribution is motivated in whole or in part by these corporate business purposes the external distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both for purposes of sec_355 immediately after the external distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or 50-percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external distribution for purposes of sec_355 immediately after the external distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or 50-percent or more of the total value of shares of all classes of controlled stock that was i acquired by purchase as defined in sec_355 and during the five-year period determined after applying plr-127921-12 sec_355 ending on the date of the external distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external distribution excluding the acquisition of stock if any attributable to the initial composition of merger partner’s board the receipt of cash in lieu of fractional shares by shareholders in the merger and the completed repurchases and the additional repurchases the external distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation the completed repurchases were not and the additional repurchases if any will not be related to the proposed transaction and the amount and timing of such completed repurchases would have been the same regardless of the proposed transaction and the amount and timing of such additional repurchases would have been the same or possibly effected earlier regardless of the proposed transaction the payment of cash in lieu of fractional shares of controlled will be solely for the purpose of avoiding the expense and inconvenience to controlled of issuing fractional shares and does not represent separately bargained-for consideration the method used for handling fractional share interests is intended to limit the amount of cash received by any one of the shareholders to less than the value of one full share of controlled stock the fractional share interests of each controlled shareholder will be aggregated and no controlled shareholder will receive cash in an amount equal to or greater than the value of one full share of controlled stock immediately after the external distribution taking into account sec_355 neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the external distribution except that distributing or its successors may owe controlled or controlled may owe distributing or its successors amounts payable under the transition services agreement or the other continuing arrangements any such indebtedness owed by controlled to distributing on completion of the external distribution will not constitute stock_or_securities plr-127921-12 immediately before the external distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and -14 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further distributing 3’s excess_loss_account if any with respect to controlled will be included in income immediately before the external distribution see sec_1_1502-19 except as set forth in the transition services agreement or the other continuing arrangements payments made in connection with all continuing transactions following the proposed transaction between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length the sum of the amount of distributing debt exchanged for controlled securities in the securities exchange or exchanged for controlled exchange loans in the committed exchange or exchanged for controlled demand securities as applicable plus the amount of distributing debt repaid with any cash distribution from controlled in the controlled contribution or pursuant to the working_capital adjustment will be less than the weighted quarterly average of all of distributing 3’s debt for the months ending on the day before its board first discussed the proposed divestiture of business c except as otherwise provided in the transaction agreements distributing and controlled and their respective shareholders will each pay their own expenses if any incurred in connection with the external distribution neither distributing nor controlled accumulated its receivables or made extraordinary payment of its payables in anticipation of the external distribution except pursuant to the elimination or reduction of intercompany balances in connection with the proposed transaction currently none of distributing distributing or distributing have any foreign 5-percent shareholders the merger the fair_market_value of the merger partner common_stock received by each controlled shareholder who participates in the merger including any fractional share interests with respect to which cash is received will be approximately equal to the fair_market_value of the controlled common_stock surrendered by the shareholder in the merger plr-127921-12 following the proposed transaction controlled will hold at least percent of the fair_market_value of its net assets and at least percent of the fair_market_value of its gross assets and at least percent of the fair_market_value of merger sub’s net assets and at least percent of the fair_market_value of merger sub’s gross assets held immediately prior to the merger for purposes of this representation amounts used by controlled or merger sub to pay reorganization expenses amounts paid_by controlled or merger sub to shareholders who receive cash or other_property and all redemptions and distributions except for regular normal dividends made by controlled or merger sub immediately preceding the transfer will be included as assets of controlled or merger sub respectively held immediately prior to the merger prior to the merger merger partner will be in control of merger sub within the meaning of sec_368 there is no plan or intention for merger partner or any person related within the meaning of sec_1_368-1 to merger partner to acquire directly or indirectly any merger partner common_stock issued in the proposed reorganization in addition neither merger partner nor any person related within the meaning of sec_1_368-1 will have acquired directly or indirectly any stock of controlled with consideration other than merger partner common_stock controlled has no plan or intention to issue additional shares of stock that would result in merger partner’s losing control within the meaning of sec_368 of controlled subsequent to the merger there will be no outstanding warrants options convertible securities restricted_stock or any other type of right pursuant to which any person could acquire stock in controlled that if exercised or converted would affect merger partner’s acquisition or retention of control of controlled as defined in sec_368 there is no plan or intention to liquidate or merge controlled with and into another corporation to sell or otherwise dispose_of the stock of controlled or to cause controlled to sell or otherwise dispose_of any of its assets except for transfers made in the ordinary course of business or transfers of assets to which sec_368 or sec_1_368-2 applies the liabilities of merger sub assumed by controlled and the liabilities to which the transferred assets of merger sub are subject were incurred by merger sub in the ordinary course of its business plr-127921-12 following the merger merger partner and controlled will continue controlled 3’s historic_business or use a significant portion as those terms are used in sec_1_368-1 of controlled 3’s historic assets in a business merger partner controlled and the controlled shareholders each will pay their own expenses_incurred in connection with the merger merger partner will acquire controlled common_stock solely in exchange for merger partner voting_stock in addition no liabilities of controlled or the controlled shareholders will be assumed by merger partner nor will any of the stock of controlled acquired by merger partner be subject_to any liabilities except that merger partner and its subsidiaries will guarantee the credit facility under which controlled borrowed pursuant to the controlled financing and the controlled securities controlled exchange loans or controlled demand securities as applicable merger partner does not own directly or indirectly and has not owned during the past five years directly or indirectly any stock of controlled the shareholders of controlled will have no dissenters’ rights with respect to the merger and therefore no funds will be supplied directly or indirectly by merger partner to and merger partner will not directly or indirectly reimburse controlled for any payments to any dissenting shareholders for the value of their stock no two parties to the merger will be investment companies as defined in sec_368 and iv there is no intercorporate indebtedness existing between merger partner and controlled or between merger sub and controlled that was issued acquired or will be settled at a discount none of controlled merger partner or merger sub will be under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 immediately before the merger the total fair_market_value of the assets of controlled will exceed the sum of its liabilities plus the liabilities if any to which the assets are subject the receipt of cash in lieu of fractional shares if any of merger partner stock will be solely for the purpose of avoiding the expense and inconvenience of issuing and maintaining fractional shares and will not represent separately bargained-for consideration the total cash consideration that will be received plr-127921-12 in connection with the merger in lieu of fractional shares of merger partner stock is not intended to exceed one percent of the total consideration that will be distributed to holders of controlled stock in the merger any fractional share interests will be aggregated and it is intended that no controlled shareholder will receive cash in lieu of fractional shares in an amount equal to or greater than the value of one full share of merger partner stock other representations merger partner uses the fifo inventory_method of accounting each of distributing distributing controlled and controlled has elected or will elect to be on the lifo inventory_method of accounting effective prior to the external distribution the sub reorganization rulings the sub reorganization will be treated as a transfer by sub of substantially_all of its assets to distributing solely in exchange for distributing voting_stock and distributing 3’s assumption of sub 3’s liabilities followed by the distribution by sub of the distributing voting_stock to distributing in complete_liquidation the deemed transfer by sub of substantially_all of its assets to distributing solely in exchange for distributing voting_stock and distributing 3’s assumption of sub 3’s liabilities followed by the deemed_distribution by sub of the distributing voting_stock to distributing in complete_liquidation will qualify as a reorganization under sec_368 the sub reorganization will not be disqualified or recharacterized by reason of the subsequent transfers set forth in the proposed transaction sec_368 sec_1_368-2 sub and distributing will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by sub on the deemed transfer of substantially_all of its assets to distributing solely in exchange for shares of distributing voting_stock and distributing 3’s assumption of sub 3’s liabilities sec_361 and sec_357 no gain_or_loss will be recognized by sub on the deemed_distribution of distributing voting_stock to distributing sec_361 plr-127921-12 no gain_or_loss will be recognized by distributing upon the deemed receipt of the assets of sub solely in exchange for distributing voting_stock sec_1032 the basis of the assets of sub in the hands of distributing will be the same as the basis of those assets in the hands of sub immediately prior to the sub reorganization sec_362 the holding_period of the assets of sub in the hands of distributing will include the period during which those assets were held by sub sec_1223 no gain_or_loss will be recognized by distributing upon the deemed receipt of distributing voting_stock solely in exchange for sub stock sec_354 under sec_381 and sec_1 the taxable_year of sub will end on the effective date of the closing of the sub reorganization the controlled contribution distributing will not recognize any gain_or_loss in the controlled contribution sec_351 and sec_357 controlled will not recognize any gain_or_loss in the controlled contribution sec_1032 distributing 3’s basis in the controlled class a stock received by distributing for federal_income_tax purposes in the controlled contribution will equal its basis in the property it contributed to controlled for federal_income_tax purposes in the controlled contribution decreased by the amount of its liabilities other than liabilities described in sec_357 assumed by controlled in the controlled contribution sec_358 and d controlled 2’s basis in each asset received from distributing for federal_income_tax purposes in the controlled contribution will equal the basis of such asset in the hands of distributing for federal_income_tax purposes immediately before its contribution to controlled sec_362 distributing 3’s holding_period in the controlled class a stock received by distributing for federal_income_tax purposes in the controlled contribution will include the holding_period of the property contributed by distributing for federal_income_tax purposes provided that such property is held by plr-127921-12 distributing for federal_income_tax purposes as a capital_asset on the date of the controlled contribution sec_1223 controlled 2’s holding_period in each asset received from distributing for federal_income_tax purposes in the controlled contribution will include the period during which distributing held such asset for federal_income_tax purposes sec_1223 the sub contribution distributing will not recognize any gain_or_loss in the sub contribution sec_351 and sec_357 new sub will not recognize any gain_or_loss in the sub contribution sec_1032 distributing 3’s basis in the new sub stock deemed received for federal_income_tax purposes in the sub contribution will equal its basis in the property deemed contributed to new sub in the sub contribution decreased by the amount of liabilities other than liabilities described in sec_357 deemed assumed by new sub in the sub contribution sec_358 and d new sub 3’s basis in each asset deemed received from distributing for federal_income_tax purposes in the sub contribution will equal the basis of such asset in the hands of distributing for federal_income_tax purposes immediately before its deemed contribution to new sub sec_362 distributing 3’s holding_period in the new sub stock deemed received by distributing for federal_income_tax purposes in the sub contribution will include the holding_period of the property deemed contributed by distributing for federal_income_tax purposes provided that such property is held by distributing for federal_income_tax purposes as a capital_asset on the date of the sub contribution sec_1223 new sub 3’s holding_period in each asset deemed received from distributing for federal_income_tax purposes in the sub contribution will include the period during which distributing held such asset for federal_income_tax purposes sec_1223 the controlled contribution and the distributing distribution for federal_income_tax purposes the transactions that comprise the foreign transaction will be treated as a a transfer by distributing to controlled of plr-127921-12 all distributing 1’s assets relating to business c in exchange for controlled stock and the assumption of any liabilities relating to business c and b a distribution by distributing of all the controlled stock to its sole shareholder the controlled contribution followed by the distributing distribution will be a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the controlled contribution sec_361 and sec_357 controlled will recognize no gain_or_loss upon the controlled contribution sec_1032 controlled 1’s basis in each of the assets received will be equal to the basis of the asset in the hands of distributing immediately prior to the controlled contribution sec_362 controlled 1’s holding_period in each of the assets received will include the period during which such asset was held by distributing sec_1223 distributing will recognize no gain_or_loss upon the distributing distribution sec_361 distributing 1’s shareholder will recognize no gain_or_loss and no amount will be includible in its income upon the receipt of controlled stock in the distributing distribution sec_355 the basis of the controlled stock and the distributing stock in the hands of distributing 1’s shareholder immediately after the distributing distribution will equal the basis of the distributing stock held by distributing 1’s shareholder immediately before the distributing distribution allocated between the stock of distributing and controlled in proportion to the fair_market_value of each immediately following the distributing distribution in accordance with sec_358 and sec_1_358-2 sec_358 and c the holding_period of the controlled stock received by distributing 1’s shareholder will include the holding_period of the distributing shares held by distributing 1’s shareholder with respect to which the distributing distribution is received provided the distributing stock was held as a capital_asset on the date of the distributing distribution sec_1223 plr-127921-12 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 the controlled contribution will be an exchange to which sec_1_367_b_-1 and -4 a apply no amount will be included in income as a deemed_dividend equal to the sec_1248 amount under b as a result of the controlled contribution sec_1_367_b_-1 and -4 b the distributing distribution will be a distribution to which sec_1_367_b_-1 -5 a -5 c and -5 f apply if distributing 3’s post distribution amount as defined in sec_1_367_b_-5 with respect to distributing or controlled is less than its pre-distribution amount as defined in sec_1_367_b_-5 with respect to distributing or controlled distributing 3’s basis in such stock immediately after the distribution must be reduced by the amount of the difference however distributing 3’s basis in such stock must not be reduced below zero and to the extent the foregoing reduction would reduce its basis below zero distributing must instead include such amount in income as a deemed_dividend from such corporation if distributing reduces the basis in the stock of distributing or controlled or has an inclusion with respect to such stock distributing must increase its basis in the stock of the other corporation to the extent provided in sec_1_367_b_-5 the controlled contribution b and the distributing distribution the controlled contribution b followed by the distributing distribution will be a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the controlled contribution b sec_361 and sec_357 controlled will recognize no gain_or_loss upon the controlled contribution b sec_1032 controlled 2’s basis in each of the assets received will be equal to the basis of the asset in the hands of distributing immediately prior to the controlled contribution b sec_362 controlled 2’s holding_period in each of the assets received will include the period during which such asset was held by distributing sec_1223 plr-127921-12 distributing will recognize no gain_or_loss upon the distributing distribution sec_361 distributing 2’s shareholder will recognize no gain_or_loss and no amount will be includible in its income upon the receipt of controlled class b stock in the distributing distribution sec_355 the basis of the controlled class b stock and the distributing stock in the hands of distributing 2’s shareholder immediately after the distributing distribution will equal the basis of the distributing stock held by distributing 2’s shareholder immediately before the distributing distribution allocated between the distributing stock and controlled class b stock in proportion to the fair_market_value of each immediately following the distributing distribution in accordance with sec_358 and sec_1 a iv sec_358 and c the holding_period of the controlled class b stock received by distributing 2’s shareholder will include the holding_period of the distributing shares held by distributing 2’s shareholder with respect to which the distributing distribution is received provided the distributing stock was held as a capital_asset on the date of the distributing distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 the controlled contribution and the external distribution the controlled contribution including the receipt of the special cash distribution the controlled securities controlled exchange loans or controlled demand securities as applicable and any payment to distributing pursuant to the working_capital adjustment or the pension true- up adjustment together with the securities exchange or the committed exchange and the external distribution will be a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the controlled contribution sec_361 and sec_357 controlled will recognize no gain_or_loss upon the controlled contribution sec_1032 plr-127921-12 controlled 3’s basis in each of the assets received will be equal to the basis of the asset in the hands of distributing immediately prior to the controlled contribution sec_362 controlled 3’s holding_period in each of the assets received will include the period during which such asset was held by distributing sec_1223 distributing will recognize no gain_or_loss upon a the external distribution and b the securities exchange or the committed exchange as applicable sec_361 distributing 3’s shareholders will recognize no gain_or_loss and no amount will be includible in their income upon the receipt of controlled stock in the external distribution sec_355 the basis of the controlled stock and the distributing stock in the hands of distributing 3’s shareholders immediately after the external distribution will equal the basis of the distributing stock held by the distributing shareholders immediately before the external distribution allocated between the stock of distributing and controlled in proportion to the fair_market_value of each immediately following the external distribution in accordance with sec_358 and sec_1_358-2 sec_358 and c if the exchange_offer is consummated the basis of the shares of controlled stock received by shareholders of distributing in the exchange_offer will be the same as the respective shareholder’s basis in the distributing stock surrendered in exchange therefor allocated in the manner described in sec_358 and sec_1_358-2 sec_358 the holding_period of the controlled stock received by each distributing shareholder will include the holding_period of the distributing shares held by each such shareholder provided the distributing stock was held as a capital_asset on the date of the external distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 except for purposes of g i any underfunding true-up payment or overfunding true-up payment ii any working_capital adjustment and iii any other_payments made between any of distributing and controlled or its successor and their respective affiliates under any of the continuing arrangements regarding liabilities indemnities or other obligations that a have arisen or will arise for a taxable_period ending on or before the external plr-127921-12 distribution and b will not become fixed and ascertainable until after the external distribution will be viewed as occurring before the external distribution cf 344_us_6 tax character of later transaction will derive from earlier related transaction revrul_83_73 1983_1_cb_84 the earnings_and_profits of controlled to the extent attributable to distributing under sec_1_1248-2 or -3 whichever is applicable that were accumulated in tax years of such foreign_corporation beginning after date and during the period in which such corporation was a controlled_foreign_corporation will be attributable to such stock held by controlled sec_1_1248-1 in the event that distributing transfers the fsub interests to controlled prior to the external distribution as described in step xvi a the earnings_and_profits of fsub to the extent attributable to distributing under sec_1_1248-2 or -3 whichever is applicable that were accumulated in tax years of such foreign_corporation beginning after date and during the period in which such corporation was a controlled_foreign_corporation will be attributable to such stock held by controlled sec_1_1248-1 the merger the merger will constitute a reorganization within the meaning of sec_368 by application of sec_368 merger partner merger sub and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 pursuant to a controlled 3’s shareholders will recognize no gain_or_loss on the receipt of shares of merger partner voting common_stock including any fractional share interests deemed received solely in exchange for its shares of controlled stock in the merger merger sub will recognize no gain_or_loss on the transfer of its assets to controlled in constructive exchange for controlled stock and the assumption_of_liabilities by controlled sec_361 and sec_357 merger partner will recognize no gain_or_loss upon the receipt of controlled stock in exchange solely for merger partner voting common_stock in the merger sec_1032 pursuant to a controlled 3’s shareholders’ tax basis in the shares of merger partner voting common_stock received by controlled 3’s shareholders plr-127921-12 in the merger including any fractional share interest deemed received will be the same as controlled 3’s shareholders’ tax basis in the shares of controlled stock surrendered in exchange therefor the receipt by controlled shareholders of cash in lieu of fractional shares of merger partner common_stock will be treated for federal_income_tax purposes as if the fractional shares had been distributed to the controlled shareholders as part of the merger and then had been disposed of by such shareholders for the amount of such cash in a sale_or_exchange pursuant to which gain_or_loss is recognized under sec_1001 other rulings controlled may elect to use the lifo inventory_method for the taxable_year that includes the controlled contribution and controlled may elect to use the lifo inventory_method for the taxable_year that includes the controlled contribution to elect the lifo inventory_method each taxpayer must have a properly executed form_970 included with the distributing consolidated group’s federal_income_tax return for the appropriate taxable_year under dollar_figure of the appendix of revproc_2011_14 2011_4_irb_330 controlled 3’s change from the lifo inventory_method to the fifo inventory_method must be implemented with a sec_481 adjustment a positive sec_481 adjustment is includible in income ratably over a four-year adjustment period beginning with the year_of_change under dollar_figure of the appendix of revproc_2011_14 2011_4_irb_330 controlled 2’s change from the lifo inventory_method to the fifo inventory_method must be implemented with a sec_481 adjustment a positive sec_481 adjustment is includible in income ratably over a four-year adjustment period beginning with the year_of_change caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular this office has not reviewed any information pertaining to and has made no determination regarding i whether the distributing distribution the distributing distribution and the external distribution satisfy the business_purpose requirement of sec_1_355-2 plr-127921-12 ii whether the distributing distribution the distributing distribution and the external distribution are used principally as a device for the distribution of earnings_and_profits of distributing distributing distributing controlled controlled controlled or any combination thereof see sec_355 and sec_1_355-2 and iii whether the distributing distribution the distributing distribution the external distribution and any acquisition or acquisitions are part of a plan or series of related transactions under sec_355 provided that for purposes of rulings and we have assumed that any acquisitions of stock that result or are deemed to result from a the initial composition of merger partner’s board following the merger b the issuance of cash in lieu of fractional shares in the merger and c the completed repurchases and the additional repurchases are in each case acquisitions of stock that are part of a plan or series of related transactions within the meaning of sec_1_355-7 that includes the distributing distribution the distributing distribution and the external distribution procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see section dollar_figure of revproc_2012_1 2012_1_irb_1 however when the criteria in section dollar_figure of revproc_2012_1 2012_1_irb_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by plr-127921-12 attaching a statement to their return that provides the date and control number of the letter_ruling sincerely gerald b fleming senior technician reviewer branch office of associate chief_counsel corporate cc
